Illinois Official Reports

                                          Appellate Court



                              People v. Ware, 2014 IL App (1st) 120485



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      EMMANUAL WARE, Defendant-Appellant.

District & No.               First District, Sixth Division
                             Docket No. 1-12-0485

Filed                        March 14, 2014

Held                         Defendant’s convictions on six counts of armed robbery with a
(Note: This syllabus         firearm were upheld on appeal, since the error that occurred when the
constitutes no part of the   instructions referred to armed robbery while armed with a dangerous
opinion of the court but     weapon, rather than a firearm, was harmless, and the trial court’s
has been prepared by the     rejection of an alleged plea agreement during the trial was not plain
Reporter of Decisions        error; however, defendant was improperly sentenced to an
for the convenience of       extended-term Class X sentence for armed robbery, because the trial
the reader.)                 court mistakenly believed defendant had previously been convicted of
                             the Class X offense of aggravated kidnapping, and, therefore, his
                             sentence was amended to the maximum possible nonextended term
                             pursuant to Supreme Court Rule 615(b)(4), and although defendant’s
                             prior convictions for aggravated unlawful use of a weapon may now
                             be void due to Aguilar, the trial court lacked jurisdiction to consider
                             the sentences in those cases, especially when those sentences did not
                             provide a basis for any enhancement or extended-term sentences in the
                             instant case.



Decision Under               Appeal from the Circuit Court of Cook County, No. 09-CR-13639; the
Review                       Hon. Mary Margaret Brosnahan, Judge, presiding.



Judgment                     Affirmed as modified.
     Counsel on               Michael J. Pelletier and Adrienne N. River, both of State Appellate
     Appeal                   Defender’s Office, of Chicago, for appellant.

                              Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                              Mary P. Needham, and Sari London, Assistant State’s Attorneys, of
                              counsel), for the People.




     Panel                    PRESIDING JUSTICE ROCHFORD delivered the judgment of the
                              court, with opinion.
                              Justices Hall and Reyes concurred in the judgment and the opinion.



                                                OPINION

¶1          Following a jury trial, defendant, Emmanuel Ware, was found guilty of six counts of armed
       robbery with a firearm and sentenced to six concurrent prison terms of 50 years, including a
       15-year firearm enhancement and 5-year extended term on each count. On appeal, defendant
       argues the trial court improperly instructed the jury on the offense of armed robbery with a
       dangerous weapon where he was charged with armed robbery with a firearm. He also
       maintains the trial court abused its discretion when it refused to consider a plea agreement as
       untimely. Defendant further asserts he must be resentenced to a nonextended term because the
       trial court incorrectly believed he had a previous Class X conviction. Finally, defendant argues
       we must remand for a new sentencing hearing as his criminal background, which was
       presented to the trial court, included prior convictions for aggravated unlawful use of a weapon
       (AUUW). We affirm, but vacate the extended term and modify defendant’s concurrent
       sentences.
¶2          Defendant and his codefendant Tyrone Johnson, who is not a party to this appeal, were
       charged, in relevant part, with six counts of armed robbery. All six counts alleged defendant
       and codefendant knowingly took property from six different victims “by the use of force or by
       threatening the imminent use of force and they carried on or about their persons or were
       otherwise armed with a firearm, in violation of Chapter 720 Act 5 Section 18-2(a)(2) of the
       Illinois Compiled Statutes 1992 as amended.”
¶3          On the trial date before the trial began, the trial court asked the attorneys whether plea
       negotiations were taking place and the status of those negotiations. Defense counsel informed
       the court that defendant’s mother was present and asked if defendant could speak with her.
       Defense counsel stated: “Toward that end I don’t know what will happen.” In response, the
       trial court recessed its proceedings. When proceedings resumed, the trial court stated: “I take it
       there is obviously no agreement between the parties ***. In other words, was he offered
       anything less than what he would face if he was convicted?” Defense counsel responded: “No
       he was not.” Thereafter, during the trial, after the State had presented evidence, the assistant
       State’s Attorney, with defense counsel present, stated: “Before we bring the jury out, [defense]
                                                     -2-
       counsel has approached me. His client wants to plead to 21 years.” The trial court responded:
       “I think that’s completely off the table and we’ve already heard witnesses, so I’m not going to
       go along with that agreement. If you want to work and negotiate something different but, I’m
       not going to go along with that.” Defense counsel did not make any objection or statement at
       that time. The record reflects that after this colloquy, a recess was taken before the trial
       resumed.
¶4         At trial, the evidence established that on July 10, 2009, defendant and his codefendant were
       armed with guns when they entered a busy hair salon located at 3855 West Ogden Avenue in
       Chicago and took money and other personal items from several customers of the salon. The
       evidence showed defendant held a gun to the head and then the back of Deondre Bush and
       ordered all persons present in the shop to get down on the floor and to give defendant and
       codefendant their belongings. Because defendant does not contest the sufficiency of the
       evidence to sustain his convictions, we will not discuss the evidence in detail.
¶5         At the close of the trial, the trial court orally instructed the jury that defendant was charged
       with six counts of armed robbery and the State had the burden of proving the charges beyond a
       reasonable doubt. The trial court instructed the jury as to the definition of armed robbery: “A
       person commits the offense of armed robbery when he, while carrying on or about his person
       or while otherwise armed with a dangerous weapon, knowingly takes property from the person
       or presence of another by the use of force or by threatening the imminent use of force.”
       (Emphasis added.) The jury also received this instruction in writing. Defendant did not object
       to the oral and written instructions defining armed robbery.
¶6         The trial court also read an instruction for each victim as to the elements that the State had
       to prove to sustain each of the armed robbery charges against defendant. As part of those
       instructions, the trial court informed the jury as to each victim, the State had the burden to
       prove “[t]hat defendant, or one for whose conduct he is legally responsible, carried on or about
       his person a firearm or was otherwise armed with a firearm at the time of the taking.”
       (Emphasis added.) The corresponding written jury instructions, as to the elements of armed
       robbery for each of the six victims, stated defendant was armed with a “dangerous weapon,”
       instead of a “firearm.” Defendant did not object, at any time, to the written instructions which
       were tendered to the jury.
¶7         The trial court, orally and in writing, instructed the jury as to the definition of a firearm for
       purposes of armed robbery. A gun admitted as evidence during the trial was sent to the jury
       room with other exhibits.
¶8         Following deliberations, the jury found defendant guilty of six counts of armed robbery.
¶9         After denying defendant’s motion for a new trial, the trial court held a sentencing hearing.
       At the sentencing hearing, the State presented defendant’s criminal history which included two
       prior convictions for AUUW, and aggravated kidnaping with a firearm. Illinois Department of
       Corrections (IDOC) records demonstrate defendant was convicted of the Class 2 offense of
       kidnaping, not the Class X offense of aggravated kidnaping. Defendant was on parole when he
       committed the six armed robberies at issue.
¶ 10       During the sentencing hearing, the State presented the testimony of the arresting officers in
       the kidnaping case, who described the circumstances of that incident. Defendant, who was
       armed with a gun, and two other individuals, who were also armed with guns, forced the victim
       out of his vehicle, took his jewelry and forced him into another vehicle.

                                                     -3-
¶ 11        The trial court considered and made detailed findings as to each of the statutory factors in
       mitigation and aggravation. The trial court found defendant’s behavior would likely recur, and
       the circumstances of his convictions were “horrific.” Based on defendant’s criminal
       background and the court’s mistaken belief that he had been convicted of a prior Class X
       felony–aggravated kidnaping–the court found him eligible for an extended term, and sentenced
       him to six concurrent 50-year terms of imprisonment, including the 15-year firearm
       enhancement.
¶ 12        On appeal, defendant first maintains that although the State charged him with armed
       robbery–while armed with a firearm–the jury received instructions which referred to armed
       robbery while armed with a dangerous weapon. Because armed robbery with a dangerous
       weapon is a separate statutory violation from armed robbery with a firearm, defendant argues
       the jury was improperly instructed and his due process rights were violated. Defendant
       requests his convictions be vacated and the cause be remanded to the circuit court for a new
       trial.
¶ 13        The State argues defendant did not object to the jury instructions at trial or raise the issue in
       a posttrial motion and has forfeited his claim of error. See People v. Enoch, 122 Ill. 2d 176, 186
       (1988) (stating that both an objection and a written posttrial motion raising the issue are
       necessary to preserve the issue for review). Defendant recognizes the forfeiture, but argues we
       may review the issue under the plain-error doctrine. See Ill. S. Ct. R. 451(c) (eff. Apr. 8, 2013)
       (which provides substantial defects in criminal jury instructions are not forfeited by failing to
       make a timely objection if required by the interests of justice); People v. Herron, 215 Ill. 2d
167, 175 (2005) (Supreme Court Rule 451(c) is coextensive with plain error).
¶ 14        The plain-error doctrine allows a reviewing court to reach a forfeited error which affects
       substantial rights where: (1) the evidence is so closely balanced, the jury’s guilty verdict might
       have resulted from the error and not the evidence; or (2) as argued here, the error is so serious
       the defendant was denied a substantial right and, thus, a fair trial. People v. Herron, 215 Ill. 2d
167, 178-79 (2005). The defendant has the burden of proving plain error has occurred. People
       v. Woods, 214 Ill. 2d 455, 471 (2005). Before we can find plain error, we must first determine
       if the trial court committed error at all. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007).
¶ 15        Jury instructions are intended to guide the jury and to assist in its deliberations and in
       reaching a proper verdict. People v. Parker, 223 Ill. 2d 494, 501 (2006). Jury instructions
       should be construed as a whole, and we must determine whether the instructions fairly, fully,
       and comprehensively advised the jury of the relevant legal principles. Id. Whether jury
       instructions accurately conveyed the applicable law is reviewed de novo. Id.
¶ 16        The armed robbery statute was amended pursuant to Public Act 91-404. Pub. Act 91-404
       (eff. Jan. 1, 2000). Prior to this amendment, the statute provided that a person committed the
       offense of armed robbery if, at the time of the offense, he “carried on or about his person or
       otherwise was armed with a dangerous weapon.” (Internal quotation marks omitted.) People v.
       Washington, 2012 IL 107993, ¶ 6. The amendment created substantively distinct offenses,
       based on whether the offense was committed with a dangerous weapon “other than a firearm”
       or whether it was committed with a “firearm.” (Internal quotation marks omitted.) Id.
       Consequently, section 18-2(a) of the Criminal Code of 2012 (the Criminal Code) provides:
                     “(a) A person commits armed robbery when he or she violates Section 18-1; and
                         (1) he or she carries on or about his or her person or is otherwise armed with a

                                                     -4-
                   dangerous weapon other than a firearm; or
                       (2) he or she carries on or about his or her person or is otherwise armed with a
                   firearm[.]” 720 ILCS 5/18-2(a)(1), (2) (West 2012).
       Defendant was indicted under section 18-2(a)(2) of the Code–armed robbery with a firearm.
¶ 17       The jury received differing instructions regarding the offense of armed robbery. The court
       tendered to the jury written Illinois Pattern Jury Instructions, Criminal, No. 14.05 (4th ed.
       2000) (hereinafter, IPI Criminal 4th No. 14.05), which provided:
                   “A person commits the offense of armed robbery when he, while carrying on or
               about his person, or while otherwise armed with a dangerous weapon, knowingly takes
               property from the person or presence of another by the use of force or by threatening
               the imminent use of force.”
       The same instruction was given orally.
¶ 18       The court tendered a written IPI Criminal 4th No. 14.06 instruction as to each victim,
       which stated:
                   “To sustain the charge of armed robbery, the State must prove the following
               propositions:
                   *** That the defendant, or one for whose conduct he is legally responsible,
               knowingly took property from the person or presence of [Tiffany Phinn, Jean King,
               Terrence Woodards, Devon Edwards, Deondre Bush, and Rodney Ragsdale]; and
                   *** That the defendant did so by the use of force or by threatening the imminent
               use of force; and
                   *** That the defendant carried on or about his person a dangerous weapon or was
               otherwise armed with a dangerous weapon at the time of the taking.
                   If you find from your consideration of all the evidence that each one of these
               propositions has been proved beyond a reasonable doubt, you should find the defendant
               guilty.
                   If you find from your consideration of all the evidence that any one of these
               propositions has not been proved beyond a reasonable doubt, you should find the
               defendant not guilty.”
       However, the trial court orally instructed the jury according to IPI Criminal 4th No. 14.06, but
       modified IPI Criminal 4th No. 14.06 to correctly use the term “firearm” and not “dangerous
       weapon.” The written and oral IPI Criminal 4th No. 14.05 instructions and the written IPI
       Criminal 4th No. 14.06 instructions did not accurately state the law as it applied to defendant,
       and the fact that several of the court’s oral instructions on armed robbery did correctly state the
       law (including the oral modified IPI Criminal 4th No. 14.06 instructions) does not cure the
       error. See People v. Pearson, 252 Ill. App. 3d 1, 13-14 (1993) (stating that even if the correct
       instructions may be gleaned from the record, when an overall instruction setting forth the
       elements of the offense is erroneous, the instructions are in error).
¶ 19       We now address whether the error in the jury instructions rises to plain error under the
       second prong of the plain-error doctrine. In People v. Glasper, 234 Ill. 2d 173 (2009), our
       supreme court held that a presumptively prejudicial error requiring automatic reversal “is ***
       an error *** deemed ‘structural,’ i.e., a systemic error which serves to ‘erode the integrity of
       the judicial process and undermine the fairness of the defendant’s trial.’ ” Id. at 197-98
       (quoting Herron, 215 Ill. 2d at 186); see also People v. Thompson, 238 Ill. 2d 598, 613-14
                                                      -5-
       (2010) (confirming that Glasper equated the second prong of plain-error review with structural
       error). A jury instruction error rises to the level of plain error only when it “ ‘creates a serious
       risk that the jurors incorrectly convicted the defendant because they did not understand the
       applicable law, so as to severely threaten the fairness of the trial.’ ” Herron, 215 Ill. 2d at 193
       (quoting People v. Hopp, 209 Ill. 2d 1, 8 (2004)).
¶ 20       We conclude the erroneous jury instructions did not amount to structural error and find
       People v. Watt, 2013 IL App (2d) 120183, instructive. In Watt, the defendant was charged with
       armed robbery with a firearm. Id. ¶ 4. The trial court, in delivering its jury instructions,
       referred not to a “firearm” as charged in the indictment, but to a “dangerous weapon.” Id. ¶ 31.
       On appeal, defendant argued, in part, there was plain error under the second prong. The
       appellate court held:
                “[W]hen the instructions referred to a ‘dangerous weapon’ rather than a ‘firearm,’ they
                misdescribed an element. A person charged under section 18-2(a)(1) is charged with
                armed robbery with a ‘dangerous weapon other than a firearm,’ while a person charged
                under section 18-2(a)(2) is charged with armed robbery with a ‘firearm.’ Therefore, a
                firearm is still a class of dangerous weapon. Because an error in an instruction that
                either omits an element or misdescribes an element is not a structural error [citation],
                automatic reversal is not required. Moreover, the jury’s verdict of guilty of armed
                robbery in the present case was based on evidence that defendant was armed with a
                firearm. It follows that, in finding that defendant was armed with a ‘dangerous
                weapon,’ the jury implicitly found that defendant was armed with a firearm. The error
                did not create a serious risk that the jurors incorrectly convicted defendant because they
                did not understand the applicable law, so as to severely threaten the fairness of the trial.
                [Citation.] *** Accordingly, we affirm the armed robbery conviction.” People v. Watt,
                2013 IL App (2d) 120183, ¶ 39.
¶ 21       Following Watt, we also find the jury’s verdicts finding defendant guilty of armed robbery
       were based on substantial evidence which established defendant was armed with a firearm
       when he forcefully took the possessions of six persons, and the jurors understood the
       applicable law. Indeed, the jurors received six oral instructions which specifically referred to a
       “firearm,” and not a “dangerous weapon,” and were instructed orally and in writing on the
       definition of a firearm. We also note Watt disposed of defendant’s argument that we should
       adopt the dissent in People v. Washington, 2012 IL 107993, that a firearm is not included in the
       category of dangerous weapons. Watt, 2013 IL App (2d) 120183, ¶ 39 n.3. As the court in Watt
       stated, in using the language “dangerous weapon other than a firearm,” the legislature “simply
       distinguished a ‘firearm’ from other types of dangerous weapons.” (Emphasis added and
       internal quotation marks omitted.) Id. ¶ 39 n.3.
¶ 22       Defendant next argues the trial court abused its discretion when it refused to consider a plea
       agreement of 21 years during the trial. Defendant acknowledges he has forfeited this issue by
       not raising an objection at trial and by failing to raise the issue in his motion for a new trial.
       Nevertheless, defendant, citing People v. Nevitt, 135 Ill. 2d 423 (1990), asserts the issue
       involves the conduct of the trial court and should not be considered forfeited.
¶ 23       Although judicial misconduct may provide a basis for relaxing the forfeiture rule under the
       Sprinkle doctrine (People v. Hanson, 238 Ill. 2d 74, 117 (2010)), our supreme court has made
       clear this exception applies only in extraordinary situations, such as when a judge makes
       inappropriate comments to the jury or relies on social commentary in sentencing defendant to
                                                       -6-
       death. People v. McLaurin, 235 Ill. 2d 478, 488 (2009). Defendant has failed to present
       extraordinary or compelling reasons to relax the forfeiture rule under the Sprinkle doctrine, and
       we decline to do so.
¶ 24        Forfeiture notwithstanding, we find no plain error in the trial court’s decision to reject the
       alleged plea agreement. It is well established that a defendant does not have an absolute right to
       have a guilty plea accepted by the trial court. People v. Henderson, 211 Ill. 2d 90, 103 (2004)
       (citing Santobello v. New York, 404 U.S. 257, 262 (1971)). A trial court may reject a plea in the
       exercise of sound judicial discretion. Id. A trial court’s acceptance or rejection of a negotiated
       plea is reviewed for an abuse of discretion, and we will not substitute our judgment for that of
       the trial court. Id.
¶ 25        In the instant case the assistant State’s Attorney, midtrial, informed the trial court he had
       been informed by defense counsel that defendant “wants to plead to 21 years.” In response, the
       trial court stated: “I’m not going to go along with that agreement.” The trial court informed the
       attorneys they could continue to “negotiate something different.” The trial court then recessed
       the proceedings. Assuming a plea agreement was actually reached between the parties, we find
       the trial court did not abuse its discretion in rejecting it. Evidence had already been presented
       as to the nature of the crimes–including two State witnesses, surveillance video, and
       photographs–when the State approached the court with defendant’s request to plead to a
       21-year sentence. Based on its knowledge of the case, the trial court did not believe 21 years’
       imprisonment was sufficient. Indeed, the trial court suggested the parties could “negotiate
       something different.” We also reject defendant’s argument the trial court would not consider
       the plea agreement on the sole ground the trial had already begun.
¶ 26        We find People v. Allen, 351 Ill. App. 3d 599 (2004), relied upon by defendant,
       distinguishable from the case at bar. In Allen, the trial court refused to consider a plea
       agreement on the day of trial because it was untimely. The appellate court held the trial court
       had abused its discretion by summarily rejecting a plea agreement “tendered on the day of
       trial,” but before the trial had begun as tardy when the court had not provided prior notice of
       any time limits pertaining to the consideration of any plea agreement. Id. at 607. Defendant
       maintains the trial court here similarly rejected a plea agreement solely because it was
       untimely, without providing notice of a deadline for a plea agreement. We disagree.
¶ 27        The record, instead, shows the trial court was open to a negotiated plea agreement. Prior to
       commencing the trial, the trial court here, unlike the trial court in Allen, sought to determine
       whether a plea agreement had been reached, and then allowed defendant an opportunity to
       speak to his mother as to the negotiations. After a recess, having been told an agreement had
       not been reached, the trial court commenced the trial. Subsequently, when informed defendant
       wanted to accept a sentence of 21 years, after trial had begun, again unlike in Allen, the trial
       court did not summarily reject the supposed plea agreement solely because it may have been
       untimely. In fact, the trial court specifically indicated it would consider a different agreement
       and suggested further negotiations.
¶ 28        Defendant also argues, and the State concedes, the trial court erroneously sentenced him to
       an extended-term sentence. An extended-term sentence which is not authorized by statute is
       void and may be attacked at any time. People v. Peacock, 359 Ill. App. 3d 326, 336-37 (2005)
       (citing People v. Thompson, 209 Ill. 2d 19, 27 (2004)).
¶ 29        Under section 5-5-3.2(b)(1) of the Unified Code of Corrections, as relevant to the case at
       bar, a defendant may be subject to an extended-term sentence for a felony where he was
                                                     -7-
       previously convicted “of the same or similar class felony or greater class felony, when such
       conviction has occurred within 10 years after the previous conviction.” 730 ILCS
       5/5-5-3.2(b)(1) (West 2008). Here, defendant was convicted of armed robbery, a Class X
       felony. 720 ILCS 5/18-2(b) (West 2008). In sentencing defendant, the trial court mistakenly
       believed defendant was previously convicted of the Class X offense of aggravated kidnaping.
       However, IDOC records shows defendant had been convicted of kidnaping, a Class 2 felony.
       See People v. Peterson, 372 Ill. App. 3d 1010, 1019 (2007) (this court may take judicial notice
       of IDOC’s records because they are public documents). Defendant, therefore, was not subject
       to an extended-term Class X sentence for armed robbery where he did not have a prior Class X
       conviction.
¶ 30       We agree with the State that a remand for sentencing is unnecessary and we may amend
       defendant’s sentence to the maximum possible nonextended term. We reach this conclusion
       after reviewing the record, in particular, the sentencing hearing.
¶ 31       Defendant was convicted of six counts of armed robbery with a firearm in violation of
       section 18-2(a)(2) of the Criminal Code (720 ILCS 5/18-2(a)(2) (West 2012)) and, as a Class X
       offense, carries a sentencing range of 6 to 30 years’ imprisonment (720 ILCS 5/18-2(b) (West
       2012); 730 ILCS 5/5-8-1(a)(3) (West 2008)). 1 In addition, armed robbery with a firearm
       carries a mandatory add-on penalty of 15 years’ imprisonment. 720 ILCS 5/18-2(b) (West
       2012); see also People v. Blair, 2013 IL 114122, ¶¶ 27-35 (recognizing the revival of the
       15-year sentencing enhancement for armed robbery). The trial court, after a lengthy sentence
       hearing where it considered all the statutory factors as to mitigation and aggravation, sentenced
       defendant to the maximum sentence for a Class X offense, i.e., 30 years, with an additional 15
       years based on the enhancement for possessing a firearm, and the improper five-year extended
       term, for a total of 50 concurrent years’ of imprisonment.
¶ 32       Where, as here, a trial court improperly imposes an extended term, but it is clear from the
       record the trial court intended to impose the maximum available sentence, we may use our
       power under Illinois Supreme Court Rule 615(b)(4), to reduce the sentence to the maximum
       nonextended term sentence. See People v. Taylor, 368 Ill. App. 3d 703, 709 (2006). The trial
       court’s intent to impose the maximum sentence was reflected in its statements. The trial court,
       during the sentencing hearing, considered the “horrific” and “chilling” circumstances of the
       incident where unsuspecting people were held hostage by gunpoint and robbed of their
       belongings. The trial court reviewed each victim’s circumstances and the impact the robberies
       had on them. The trial court described defendant as “leading” and directing the criminal
       activity. The trial court remarked codefendant and defendant “made sure they got every drop of
       cash, every drop of jewelry that any of the folk[s] [had] as they’re all laying on the floor.”
       Therefore, we vacate the extended-term portion of defendant’s sentence and reduce his
       concurrent sentences from 50 years to 45 years, the maximum nonextended term for
       committing a Class X felony while in possession of a firearm, for each conviction to be served
       concurrently.
¶ 33       Finally, defendant argues his cause should be remanded for resentencing so that the trial
       court may determine whether his previous convictions for AUUW were unconstitutional based
       on our supreme court’s recent decision in People v. Aguilar, 2013 IL 112116. In Aguilar, our

           1
           Effective July 1, 2009, the sentencing range for a Class X felony is found in section 5-4.5-25 of the
       Unified Code of Corrections (730 ILCS 5/5-4.5-25 (West 2010)).
                                                       -8-
       supreme court held, in its modified opinion, the Class 4 form of the AUUW facially violates
       the right to keep and bear arms as guaranteed by the second amendment to the United States
       constitution. Id. ¶ 22. The State responds, and we agree, this court does not have jurisdiction to
       review any issue as to whether the prior AAUW convictions are now void.
¶ 34        Our supreme court has made clear that “a notice of appeal confers jurisdiction on a court of
       review to consider only the judgments or parts thereof specified in the notice of appeal.”
       People v. Smith, 228 Ill. 2d 95, 104 (2008). Here, because the notice of appeal is limited to his
       convictions for armed robbery, this court’s jurisdiction does not include a review of
       defendant’s other convictions in 2003 (case number 03 CR 1007001), and 2004 (case number
       04 CR 0529501) for AUUW. Furthermore, the fact that Aguilar found the Class 4 form of
       AUUW void does not give us jurisdiction over defendant’s prior convictions. Compare People
       v. Dunmore, 2013 IL App (1st) 121170 (where court found it had authority to vacate AAUW
       conviction based on Aguilar on appeal from a revocation of the sentence of probation imposed
       on that AAUW conviction but did not have jurisdiction to consider State’s request to remand
       the matter so it could reinstate nol-prossed charges). First, the “appellate court is not vested
       with authority to consider the merits of a case merely because the dispute involves an order or
       judgment that is, or is alleged to be, void.” People v. Flowers, 208 Ill. 2d 291, 308 (2003).
       Therefore, if defendant wishes to challenge his prior convictions for AUUW, he must file
       appropriate pleadings. Second, defendant assumes his prior convictions for AUUW will be
       found void. However, this is not necessarily true. The modified opinion in Aguilar implies the
       “so-called ‘Class 2 form of the offense,’ which enhances the penalty for felons, could
       potentially remain enforceable.” Aguilar, 2013 IL 112116, ¶ 47 (Theis, J., dissenting upon
       denial of rehearing). See also People v. Burns, 2013 IL App (1st) 120929, ¶ 27 (concluding
       that in light of Heller and Aguilar, “the possession of firearms by felons is conduct that falls
       outside the scope of the second amendment’s protection”). Aguilar also holds that “the
       possession of handguns by minors is conduct that falls outside the scope of the second
       amendment’s protection.” Aguilar, 2013 IL 112116, ¶¶ 22, 26-27. See also People v.
       Henderson, 2013 IL App (1st) 113294, ¶ 22 (portions of the AUUW are severable and may
       remain valid under Aguilar).
¶ 35        Finally, based on this record, we see no reason to remand for resentencing based on a claim
       that two of defendant’s prior convictions may now be void under Aguilar. Neither of the prior
       convictions for AUUW was an element of the charged offenses (compare People v.
       McFadden, 2014 IL App (1st) 102939), and neither conviction served as a basis for any
       statutory enhancement or extended-term sentence in this case.
¶ 36        The trial court carefully considered defendant’s sentences in light of all matters in
       aggravation and mitigation. The two prior convictions for AUUW certainly were mentioned as
       part of defendant’s criminal background. Having reviewed the transcript of proceedings from
       the sentencing hearing, we conclude the trial court placed little emphasis on the prior AUUW
       convictions. The trial court was most concerned with the circumstances surrounding the six
       armed robberies at hand and the wanton nature of defendant’s prior kidnaping conviction
       involving a firearm, which has not been challenged as void. Even if the AUUW convictions
       were now void, we would not be required to remand for resentencing. See People v. Burge, 254
Ill. App. 3d 85, 91 (1993) (“When the weight placed on an improperly considered aggravating
       factor is so insignificant that it did not lead to a greater sentence, a remand for resentencing is

                                                    -9-
       not required.”). We decline defendant’s request to remand for resentencing on the basis of his
       argument that his prior AUUW convictions could now be void.
¶ 37       For the foregoing reasons, we vacate the 5-year extended-term sentence entered by the
       circuit court and reduce defendant’s concurrent sentence from 50 to 45 years’ imprisonment
       (including the 15-year firearm enhancement) on each of his six convictions, to be served
       concurrently, and affirm the judgment of the circuit court in all other respects.

¶ 38      Affirmed as modified.




                                                 - 10 -